 

Case 1:20-cv-00591-JTN-PJG ECF No. 1 filed 06/02/20 PagelD.1 Page 1 of 20

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

 

SAMUEL EUGENE CALHOUN,

eae Case: 2:20-cv-11548
Petitioner, Judge: Edmunds, Nancy G.

VS8e MJ: Morris, Patricia T.
Filed: 06-02-2020 At 10:55 AM

HC SAMUEL EUGENE CALHOUN V HEIDI WASHINGTON (SS)

HEIDI WASHINGTON,

Respondent.

EMERGENCY PETITION FOR WRIT OF HABEAS CORPUS PURSUANT TO 28 U.S.C. § 2241

Petitioner Samuel Calhoun, In pro se, respectfully states:

1. Mr. Calhoun is a citizen of the United States, is a resident of
Muskegon County, Michigan, and is currently imprisoned in Muskegon,
Michigan.

2. Me. Calhoun is currently unconstitutionally detained and
imprisoned by the Respondent, Heidi Washington, Director of the Michigan
Department of Corrections, where Mr. Calhoun is serving a paroable life
sentence imposed by judge Casper 0. Grathwhol of the Berrien County Circuit
Court, after a jury found Mr. Calhoun guilty of 1 Count of CSCI.

3. Petitioner has exhausted all state remedies available to him
with regard to the Eighth prohibition against cruel and unusual punishment
issue raised in this petition by taking the following steps:

a. Petitioner has attempted to contact the Respondent by letter
addressed to her office. Who is the Director of the Michigan Department of

Corrections, asking to be released from his lawful confinement, due to the
Case 1:20-cv-00591-JTN-PJG ECF No. 1 filed 06/02/20 PagelD.2 Page 2 of 20

COVID-19 virus being prevalent in the correctional facilities across the
State of Michigan, that poses an imminent danger of irreparable harm to both
Petitioner's health and his life with regard to his preexisting health
conditions.

4. As set forth in the accompanying Memorandum of Law, Samuel
Calhoun is being detainad in violation of the Eighth and Fourteenth
Amendments to the United States Constitution.

5. Samuel Calhoun has not filed any previous Petition for Writ of

Habeas Corpus in this or any other federal district court.

RELIEF REQUESTED

For these reasons, Petitioner Samuel Calhoun, asks:

A. That Respondent be required to appear and answer the allegations
of this Petition;

B. That after full consideration, this Court grant this Petition and
order .that Samuel Calhoun either be promptly retired or released from
custody;

C. That this Court grant such other, further, and different relief
as the Court may deem just and proper under the circumstances; and

D. That this Court grant an appointment of counsel and oral argument
in this matter.

Respectfully submitted,

2 7
Samuel Calhourr ;

Petitioner In pro se

Muskegon Correctional Fac.

2400 S. Sheridan Drive
Date: May 29, 2020 Muskegon, MI 49442

 

 
Case 1:20-cv-00591-JTN-PJG ECF No. 1 filed 06/02/20 PagelD.3 Page 3 of 20

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

 

SAMUEL EUGENE CALHOUN,

Petitioner, Civil Action No.

HEIDI WASHINGTON,

Respondent.

MICHIGAN ATTORNEY GENERAL OFFICE
DANA NESSEL

 

SAMUEL E. CALHOUN #379175
IN PRO SE

Muskegon Correctional Fac.
2400 Sheridan Drive
Muskegon, MI 49442

 

MEMORANDUM OF LAW IN SUPPORT OF
PETTTON FOR WRIT OF HABEAS CORPUS

 
Case 1:20-cv-00591-JTN-PJG ECF No. 1 filed 06/02/20 PagelD.4 Page 4 of 20

TABLE OF AUTHORITIFS

United States Supreme Court Cases

Brown v. Allen, 344 U.S. S33. cc ccecncncccscrccccccccccnccscescesesecssses 9
Framer v. Brennan, 511 U.S. 825, 831; 114 SCt. 1970, 1975 (1994).... 9,10,i1
Helling v. McKinney, 509 U.S. 25, 34; 113 SCt. 2475, 2481 (1993)......... 10
McLeskey v. Zant, 499 U.S. 478; 111 SCt. 1454, 1457 (1991).....ccccceeees 9
Yow v. United States, 208 U.S. 8, 13; 28 SCt. 201 (1908).....cccecvecseee 9

Sixth Circuit Cases

Dominguez v. Corr. Med. Servs., 555 F3d 543, 550 (6th Cir. 2009)......... 10

Other Circuit Court Cases
Johnson v. Johnson, 385 F3d 503, 524 (Sth Cir. 2004)....cccccceccccceesee 10
Mitchum v. Hunt, 73 F3d 30, 35 (3rd Cir. 1995) cccccccvcscccccccccccseccs 9
Case 1:20-cv-00591-JTN-PJG ECF No. 1 filed 06/02/20 PagelD.5 Page 5 of 20

TABLE OF CONTENTS

TABLE OF AUTHORITIES. .ccsccccvcccccccccscccccccccccccsccccescsssvcsceens i
STATEMENT OF QUESTIONS PRESENTED. .ccccccccccccccccccccccccccecvccccscese Li
STATEMENT OF JURISDICTION OF THE COURT...cccccceccccccccccccccscsecovces Lil
STATEMENT OF FACTS ..cccccvccccccccccccccccccccccccccceseccccssssesesesee = L
ARGUMENT :

I. RESPONDENT VIOLATED MR. CALHOUN'S EIGHTH AMENDMENT RIGHTS BY SUBJECTING

HIM TO A SUBSTANTIAL RISK OF SERIOUS HARM POSED BY THE COVID-19 VIRUS, WHICH
IS PREVALENT IN THE MICHIGAN DEPARTMENT OF CORRECTION'S FACILITIES ACROSS

THE STATE... ccc eccesccccccccccccccrccceeeecessseneeeeseeeeseeeeeseeneeees 7

A. PETITIONER HAS AN EIGHTH AMENDMENT RIGHT TO BE FREE FROM
CRUEL AND UNUSUAL PUNISHMENT 04 ccccccccccccccccccsccces 9

CONCLUSION. cc cceccvcccccnescccccsccncccccccsseneseesseerresesessscvecsos 12

APPENDIX A (MDOC Up-To-Date Information of Coronavirus)
 

Case 1:20-cv-00591-JTN-PJG ECF No. 1 filed 06/02/20 PagelD.6 Page 6 of 20

QUESTION(S) PRESENTED

SUBJECTING HIM TO A SUBSTANTIAL RISK OF SERIOUS HARM POSED BY THE COVID-19
VIRUS, THAT WAS PREVALENT IN THE MICHIGAN DEPARTMENT OF CORRECTION'S
FACILITIES ACROSS THE STATE?

A. DOES PETITIONER HAVE AN EIGHTH AMENDMENT RIGHT TO BE FREE FROM CRUEL

|
I. DID RESPONDENT VIOLATE MR. CALHOUN'S EIGHTH AMENDMENT RIGHTS BY.
AND UNUSUAL PUNISHMENT?

ii
Case 1:20-cv-00591-JTN-PJG ECF No. 1 filed 06/02/20 PagelD.7 Page 7 of 20

JURISDICTION OF THE COURT

This Court has subject matter jurisdiction over this case pursuant to
Article 1 § 9, cl. 2 of the U.S. Constitution (Suspension Clause); the
prohibition against cruel and unusual punishment of the Eighth Amendment to
the U.S. Constitution; 28 U.S.C. § 1331(federal question); 28 U.S.C. § 1651
(All Writs Acts); and 28 U.S.C. § 2241 (habeas corpus).

ili
Case 1:20-cv-00591-JTN-PJG ECF No. 1 filed 06/02/20 PagelD.8 Page 8 of 20

STATEMENT OF FACTS

The Petitioner Samuel Calhoun, was committed to the Michigan

Department of Corrections on September 17, 2001, at the age of 36 years old,
after being found guilty by a jury and sentenced by the Berrien County
Circuit Court to serve an enhanced pacolable life sentence.
Petitioner is now 57 years old and has suffered with lung
complications from exposure to tuberculous. since he was 19 years old. This
_ condition has left him with 80% lung capacity in his left lung and a spot on
_his lung about the size of a nickle. Petitioner also suffers from the
following conditions, a few of which places him at an high risk of dire
consequences if he should contract the COVID-19 virus: bronchitus, sickle
cell, essential primary hypertension, pain, degenerative arthritis and
fibromyalgia.

The exceptionally dangerous nature of the COVID-19 pandemic became
apparent to state officials when Gevernor Whitmer announced the state's
first two cases of ‘COVID-19 and \simul taneously declared a State of
Fmergency, Executive Order, No. 2020-4 (Mar. 10, 2020). As of May 27, 2020,
there has now been 55,608 confirmed cases of COVID-19 and 5,334 known
related deaths, with 17.2 cases being confirmed in west michigan per day for
every 100,000 people. And more than 3,968 confirmed cases and 91 known
related deaths within the Michigan Department of Corrections system
specifically. See Coronavirus, Michigan.gov. https: //www.michigan.gov/coro
navirus/0, 9753, 7-406-98163-520743-~,00.html. COVID-19 has a high risk of

transmission, and the number and rate of confirmed cases indicate broad
 

EEE EE —'™T |
Case 1:20-cv-00591-JTN-PJG ECF No. 1 filed 06/02/20 PagelD.9 Page 9 of 20

community spread. Executive Order, No. 2020-20 (Mar. 22, 2020).

Now the State of Michigan is currently leading the nation in the
number of prisoner deaths according to a recent study released by the
Marshall Project, a nonprofit journalism group that focuses on criminal
justice issues and tne pandemic's impact on prisoners. This disease is being
transmitted from person to person throughout Michigan's correctional
facilities at an increasingly alarming rate. Where, just as of May 14, 2020,
the Marshall Project reported that there were 2,073 reported confirmed cases
in Michigan prisons, and 47 prisoner deaths, and as of the date of this
motion those numbers has practicaily doubled since then.

On March 22, 2020, Governor Whitmer issued the following statement:
"The novel coronavirus (COVID-19) is a respiratory disease that can result
in serious illness or death. It is caused by a new strain of coronavirus not
previously identified in humans and easily spread from person to person.
There is currently no approved vaccine or antiviral treatment for this
disease." Executive Order, No. 2020-20 (Mar. 22, 2020).

On March 23, 2020, Governor Whitmer issued a broad "stay-at-home"
order in order to try to curtail the spread of COVID-19. Under ner executive
powers extending her stay-at-home order twice now since the date of its
implementation due to the coronavirus's contagious nature and deadly affect.
Executive Order 2020-1 (Mar. 23, 2020). Under Executive Order 20-21, "all
public and private gatherings of any number of people occurring among
persons not part of a single household are prohibited." Id. This restriction
will be impossible to accomplish in a prison, which was not designed or

built for such Limitations.
 

 

Case 1:20-cv-00591-JTN-PJG ECF No. 1 filed 06/02/20 PagelD.10 Page 10 of 20

Less than 2 weeks after Governor Whitmer's declared State of
Emergency. The headlines read: ClVID-i9 has now spread to Michigan's
prisons. First Michigan Prisoner Tests Positive for Coronavirus, Detroit
Free Press (March 23, 2020). As of March 23rd, three MDOC employees have
also tested positive for COVID-19. Id. Given the way the virus has so
quickly spread around the world, the country, and the state, it is not an
unreasonable expectation for state and federal officials to believe the same
would happen within the dense populated correctional facilities of the
Michigan Department of Corrections (MDOC), as it has already begun. In every
real sense, prisoners are a petri dish to a pandemic and doing noting is
ethically irresponsible.

According to the Centers for Disease Control and Prevention (CDC),
social distancing ‘means remaining out of congregate settings, avoiding mass
gatherings, and maintaining distance (approximately 6 feet or meters) from
others when possible,'' See www.CDC.gov. The exact opposite of everyday life
in a prison environment. Social distancing is virtually impossible to
accomplish in a prison, which was not designed or built to provide
individual prisoners this amount of individual space.

On March 23, 2020, the Center for Disease Control (CDC) acknowledges
that prison confinement conditions create a serious risk for the spread of
COVID-19, even among a healthy population. intrim Guidance on Management of
Coronavirus Disease 2019 (COVID-19) in Correctional and Detention
Facilities, CENTER FOR DISEASE CONTROL (March 23, 2020) ,
https: //www.cdc. gov/coronavirus/2019-ncov/community/correction-dentention/

guidance-correctional-dentention.html.
 

 

Case 1:20-cv-00591-JTN-PJG ECF No. 1 filed 06/02/20 PagelD.11 Page 11 of 20

On March 27, 2020, the President of the United States declared a
COVID-19 emergency under the National Emergencies Act, inter alia, also
mandating courts to consider tne public health factors arising out of the
present public health emergency to mitigate the spread of COVID-19, as the
Judiciai Conference determined that this emergency will materially affect
the functioning of the Federal courts generally. CARES Act § 15000.

Though the CDC has recommended public health guidance for
correctional facilities, and though the Muskegon Correctional Facility (MCF)
has implemented measures designed to prevent spread of the disease, these
measures are inadequate and are redundant at best to sufficiently decrease
the substantial likelihood that Petitioner will not contract COVID-19. The

double bunking, communal toilets, sinks, showers, kioski, phones and eating

‘in communal spaces in close contact. with other prisoners and officers, and

Petitioner's involuntary interaction with purportedly asymptomatic guards
who rotate shifts is a significant exposure factor, which creates an
"inninent scenario’ wnere rapid outbreak is extremely likely, and extremely
likely to lead to deadly results, as it happened with the recent outbreaks
at Lakeland Correctional facility in April 2020, wnere there were more than
767 confirmed cases of COVID-19 between mid-March and late-April and Gus
Harrison Facility, with 612 confirmed cases of COVID-19 between Mid-March to
Mid-May. See MDOC Up-To-Date Information Regarding COVID-19 Pandamic from
the Months of April through May 2020, attached as Exhibit A. See also, How
COVID-19 Spreads, CDC (Apr. 3, 2020), https://www.cdc.gov/coronavirus/2019-

ncov/prevent-getting-sick/how-covidspreads. html? CDC_AA refVal=ttps/3AZ2Fw

ww.cde.gov%2Z Feoronavirus/2F2019-ncov74,2Fprepare/2Ftransmission. html.
 

 

Case 1:20-cv-00591-JTN-PJG ECF No. 1 filed 06/02/20 PagelD.12 Page 12 of 20

At the rate of spread in which the COVID-19 virus was transmitted
from person to person among the prisoners confined in the dense populated
environments at Lakeland and Gus Harrison correctional facilities. In light
of Petitioner's preexisting health conditions, which places him at a
substantial high risk of contracting coronavirus. It is clear and obvious to
both state and federal officials that Petitioner's continued confinement
poses an inminent threat of irreparable harm to both Petitioner's health and
to his life; and there is set of conditions of confinement sufficient to
prevent irreparable constitutional injury in light cf the COVID-19 virus.

While the steps taken by MCF to prevent the introduction and spread
of the coronavirus into the facility are commendable with respect to the
screening of incoming shifts for high temperatures before they are allowed
to come on to the premises. Such measures are still insufficient to stem the
spread of disease, as COVID-19 spreads asymptomatically. Just as prison
officials are beginning to recognize around the country, that even tne most
stringent precautionary measures-short of limiting the incarcerated
population itself-simply cannot protect prisoners from the extremely high
risk of contracting this unique and deadly disease. For example, on April 1,
2020, the Rikers Island jail complex's chief physician acknowledged that
"infections are soaring" despite the facility's "following Centers tor
Disease Control and Prevention guidelines and having moved mountains to
protect our patients." Miranda Bryant, Coronavirus Spread at Rikers is a
"Pub. Health Disaster’, Says Jail's Top Dir., The Guardian (April i, 202),
https: //www. theguardian.com/us-news/2020/apr/01/rikers-island-~jailcoronavir

us-public-health-disaster. See also e.g., New York City Board of Corrections
Case 1:20-cv-00591-JTN-PJG ECF No. 1 filed 06/02/20 PagelD.13 Page 13 of 20

Calls for City to Bevin Releasing People fron Jail as Part of Public Health
Response to the COVID-19 virus N.Y.C. Board of Corrections (March 17, 2020)
https: //wwwl .itye. gzov/assets/boc/downloads/pdf /News/2020.0317%20-%20Board%20
of%20CorrectionZ20Statement%20reZ,20Release. pdf (arguing that, despite the
“heroic work'' of Department of Correction and Correctional Health Services
staff "to prevent the transmission of COVID-19 in the jails and maintain
safe and humane operations, the City must drastically reduce the number of
people in jail right now and limit new admissions to exceptional
circumstances.").

To save lives and slow the spread of COVID-19. In addition, the CDC
recommended to people who are over 60 years of age and those who suffers
with chronic healtn conditions, such as heart disease, diabetes, and lung
disease, take special precautions and isolate themselves as much as possible
due to their susceptibility to the disease. See Centers tor Disease Control,
Groups at Higher Risk for Severe Illness, (Aprii 2, 2020). https://www.cde
-zov/coronavirus/2019-ncov/need-extraprecautions/groups~-at-higner-risk.niml
(nothing that "people of all ages with underlying medical conditions are at
higher risk for severe illness, particularly if the underlying medical
conditions are not weli controlled").

Petitioner meets the criteria set forth by the CDC for those
individuals wno are part of the high risk group for contracting the COVID-

19 virus.
 

 

Case 1:20-cv-00591-JTN-PJG ECF No. 1 filed 06/02/20 PagelD.14 Page 14 of 20

ARGUMENT

I. RESPONDENT VIOLATED MR. CALHOUN'S EIGHTH AMENDMENT RIGHTS BY SUBJECTING
HIM TO A SUBSTANTIAL RISK OF SERIOUS HARM POSED BY THE COVID-19 VIRUS, WHICH
IS PREVALENT IN THE MICHIGAN DEPARTMENT OF CORRECTION'S FACILITIES ACROSS
Sumary of Argument

Petitioner does not so much as challenge the conditions of his
confinement as he does the validity of his continued confinement under the
current circumstances which exist. Where tnere is an imminent threat of
irreparable harm to both Petitioner's health and his life posed ty COVID-
19. Because the deadly COVID-19 virus is currently prevalent throughout the
correctional facilities of the Michicen Department of Corrections (MDOC),
there are no set of conditions of confinement sufficient to prevent
‘irreparable constitutional injury to Petitioner under the circumstances.
Moreover, Petitioner has an Eighth Amendment right to be free from cruel
treatment and conditions of confinement.

Although the Muskegon County Facility (MCF) has taken steps to
trying mitigate the spread of the virus. Even those measures are inadequate
to sufficiently decrease the likelihood that Petitioner will not contract
the virus. Specially since COVID-19 is spread through asymtomatic carriers.
Unfortunately, the oniy defense Petitioner has against COVID-19 is social
distancing and stern hygiene practices. Neither of which are possible to
accomplish in the dense populated prison environment at MCF. The concept of
practicing social distancing of at least six feet is virtually impossible

when the facility in which Petitioner is confined was not designed or built

to allow prisoners that type or degree of personal space; considering the

 
Case 1:20-cv-00591-JTN-PJG ECF No. 1 filed 06/02/20 PagelD.15 Page 15 of 20

double bunking of prisoners and enclosed communal living spaces. In addition
to all things. Petitioner's preexisting health conditions places him at an
high risk of contracting tne disease which outcome could have dire
consequences for him.

Petitioner maintains that, the only adequate relief for him is to be
released from confinement for the duration of the state's public health
crisis and until the confinement conditions at the correctional facilities
across the state are constitutionally adequate. As Petitioner's continued
confinement in the custody of the MDOC under the current conditions, not
only violates the Eighth Amendment's prohibition against cruel and unusual
punishment, but also has the potential to become an unjust and inhuman death

sentence for Petitioner.
 

 

Case 1:20-cv-00591-JTN-PJG ECF No. 1 filed 06/02/20 PagelD.16 Page 16 of 20

A. PETITIONER HAS AN EIGHTH AMENDMENT RIGHT TO BE FREE FROM
CRUEL AND UNUSUAL PUNISHMENT.

Since 1867, the statute enacted by Congress grant federal courts the
power to recognize and grant habeas corpus as the vehicle through which a
prisoner held in state custody may challenge the fact of there confinement.
Act of Feb. 5, 1867, ch28, § 1, 14 Stat. 385; see also Mitchum v. Hunt, 73
F3d 30, 35 (3rd Cir. 1995). The writ extends to all dispositive
constitutional claims presented in a proper procedural manner. See Brown v.
Allen, 344 U.S. 443; McLeskey v. Zant, 499 U.S. 478; 111 SCt. 1454, 1457
(1991)(The Judiciary Act, of 1789, ch 20 § 14, 1 Stat. 81-82). See also Chin
Yow v. United States, 208 U.S. 8, 13; 28 SCt. 201 (1908)("'Habeas Corpus is
the usual remedy for unlawful imprisonment.").

In the instant petition, Respondent, who is the Director of the
Michigan Department of Correction and has the ultimate say over matter
concerning prisoners and their confinement conditions at the Muskegon County
Correctional Facility. Mr. Calhoun maintains that, in subjecting him to
confinement conditions that amounts to cruel and unusual punishment and
which fails to ensure his safety and health; is subjecting him to a
“substantial risk of serious harm with respect to the COVID-19 virus and
thus, violates his Eighth Amendment rights to the United States
Constitution. U.S. Const. Am VIII; Const., 1963, Art. 1 § 16. See Farmer v.
Brennan, 5i1 U.S. 825, 831; 114 SCt. 1970, 1975 (1994)(describing an 8th
Amendment claim as a failure to prevent harm).

Here, Respondent knew or should have known for months now about the

dangers posed by COVID-19 and that the virus was prevalent throughout. the

9.

 
Case 1:20-cv-00591-JTN-PJG ECF No. 1 filed 06/02/20 PagelD.17 Page 17 of 20

correctional facilities across the state and moreover, that Petitioner's
continued confinement under such conditions exposes him to a substantial
risk of serious harm. Johnson v. Johnson, 385 F3d 503, 524 (5th Cir.
2004)("The official's knowledge of the risk can be proven through
circumstantial evidence. such as by showing that the risk was so obvious
that the official must have known about it."); see also Farmer, 511 U.S., at
840; 114 SCt., at 1980, (stating that the "concept of constructive knowledge

is familiar enough that the tera '

deliberate indifference’ would not, of its
own force, preclude a scheme that conclusively presumed awareness from a
risk's obviousness."). In other words, this Court may conclude that
officials was aware of the risk if the risk was obvious. See also Dominguez
v. Corr. Med. Servs., 555 F3d 543, 550 (6th Cir. 2009).

The fact that Petitioner has not tested positive for the CovID-19
virus is irrespective of the fact that there is an inminent health risk
posed by COVID-19 at MCF and Petitioner is in the category of people
identified to be at a higher risk for serious health consequences if he were
to contract the virus. See e.g. Helling v. McKinney, 509 U.S. 25, 34; 113
SCt. 2475, 2481 (1993)("[A] prisoner need not wait until he is actually
assaulted before obtaining relief ....[T]he Eighth Amendment protects
against sufficiently imminent dangers as well as current unnecessary and
wanton infliction of pain and suffering.").

The stark reality of this global public health crisis is that, in
the face of a deadly pandemic with vaccine, no cure, limited testing
capacity, and the ability to spread quickly through asymptomatic human

vectors. Any "generalized risk" is a "substantial risk" of catching the

10.

 
 

Case 1:20-cv-00591-JTN-PJG ECF No. 1 filed 06/02/20 PagelD.18 Page 18 of 20

Nonetheless, Respondent has simply choose to ignore and disregard that risk
Petitioner and the countless other unforetold numoer of prisoners who have
lost their lives in the custody of the MDOC since the introduction of the
deadly virus into dense populated prison environments across the state,
which death toll is still rising.

Petitioner submits that, he is incarcerated under conditions posing
a substantial risk of serious harm, in violation of his Eighth Amendment
right to be free from cruel and unusual punishment. See e.g., Farmer, 511
U.S., at 843; 114 SCt., at 1982 (1994) ("The question under the Eighth
Amendment is whether prison officials, acting with deliberate indifference,
exposed a prisoner to a sufficiently substantial ‘risk of serious damage to
his future health, 'and it does not matter whether the risk comes from a
single source or multiple sources, any more than it matters whether a
prisoner faces an excessive risk of attack for reasons personal to him or
because all prisoners in his situation face such a risk." Therefore, the

writ should issue.

il.
 

Case 1:20-cv-00591-JTN-PJG ECF No. 1 filed 06/02/20 PagelD.19 Page 19 of 20

CONCLUSION
For these reasons, Petitioner Samuel Calhoun asks that this Court
order his inmediate release from Respondent's custody on nis own
receenizance for the duration of this public health crisis that is
ublguitous across the state and in the correctional facilities of the
Michigan Department of Corrections and until said facilities no longer pose
an imminent threat of irreparable constitutional injury to Mr. Calhoun, as

it relates to COVID-19.

Respectfully submitted,

     

Samuel oun
Petitioner In pro se

Muskegon Correctional Fac.
2400 S. Sheridan Drive
Muskegon, MI 49442

Date: May 29, 2020

12.
 

    
   
 
 
  
  
   

 

 

a i
cypsgty: US POSTAGE)? ATE coves ~
ce eg

SAMUEL E. CALHOUN #379175 °
sa : up 49442 $ 0Q3.00
KEGON CORRECTIONAL FACILITY 3000362114 JUN 02 2020

2400 SO. Sheridan Drive —
- Muskegon, #1 49442 we (| 2 20

 
 

» ADS
Wy ve
nd

 

ATIN: Clerk of the Court

UNITED STATES DISTRICT. COURT

THEOADORE LEVIN COURTHOUSE

231 W. Lafayette

Detroit, ME 48226 .

CONFIDENTIAL
|
|
